Exhibit 10.10

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of March 13, 2014 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation having its principal
place of business at 345 Park Avenue, New York, New York 10154 (“Guarantor”), in
favor of WELLS FARGO BANK, N.A., a national banking association (“Buyer”) and
any of its parent, subsidiary or affiliated companies.

RECITALS

Pursuant to that certain Master Repurchase and Securities Contract, dated as of
March 13, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), among Wells Fargo Bank, National Association
(as “Buyer”) and Parlex 5 Finco, LLC (as “Seller”), Seller has agreed to sell,
from time to time, to Buyer certain Purchased Assets, as defined in the
Repurchase Agreement, upon the terms and subject to the conditions as set forth
therein. Pursuant to the terms of that certain Custodial Agreement, dated as of
March 13, 2014, by and among Wells Fargo Bank, National Association (the
“Custodian”), Buyer and Seller (as amended, supplemented or otherwise modified
from time to time, the “Custodial Agreement”), the Custodian is required to take
possession of the Purchased Assets, along with certain other documents specified
in the Custodial Agreement, as the Custodian of Buyer and any future purchaser,
on several delivery dates, in accordance with the terms and conditions of the
Custodial Agreement. The Repurchase Agreement, the Custodial Agreement, this
Guarantee and any other agreements executed in connection with the Repurchase
Agreement and the Custodial Agreement shall be referred to herein as the
“Repurchase Documents”.

It is a condition precedent to Buyer purchasing the Purchased Assets pursuant to
the Repurchase Agreement that Guarantor shall have executed and delivered this
Guarantee with respect to the due and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of all of the
following: (a) all payment obligations owing by Seller to Buyer under or in
connection with the Repurchase Agreement and any other Repurchase Documents;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by Buyer in the enforcement
of any of the foregoing or any obligation of Guarantor hereunder; and (d) any
other obligations of Seller with respect to Buyer under each of the Repurchase
Documents (collectively, the “Obligations”).

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are so used as so defined.

“Available Borrowing Capacity” shall mean, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into



--------------------------------------------------------------------------------

account required reserves and discounts) upon by such Person or its
Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion, under
committed credit facilities or repurchase agreements which provide financing to
such Person or its Subsidiaries.

“Cash Equivalents” shall mean, as of any date of determination, marketable
securities issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government.

“Cash Liquidity” shall mean, with respect to any Person, on any date of
determination, the sum of (i) unrestricted cash, plus (ii) Available Borrowing
Capacity, plus (iii) Cash Equivalents.

“Consolidated Net Income” shall mean, with respect to any Person, for any
period, the amount of consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“EBITDA” shall mean, with respect to any Person, for any period, such Person’s
Consolidated Net Income, excluding the effects of such Person’s and its
Subsidiaries’ interest expense with respect to Indebtedness, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments and noncash compensation expenses, all determined on a
consolidated basis in accordance with GAAP.

“Fixed Charges” shall mean, with respect to any Person, for any period, the
amount of interest paid in cash with respect to Indebtedness as shown on such
Person’s consolidated statement of cash flow in accordance with GAAP as offset
by the amount of receipts pursuant to net receive interest rate swap agreements
of such Person and its consolidated Subsidiaries during the applicable period.

“Recourse Indebtedness” shall mean, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

“Tangible Net Worth” shall mean, with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of such Person
pursuant to GAAP, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and/or expenses, all on or as of
such date.

“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and

 

-2-



--------------------------------------------------------------------------------

(c) prepaid taxes and expenses, all on or as of such date, and (d) the amount of
nonrecourse Indebtedness owing pursuant to securitization transactions such as a
REMIC securitization, a collateralized loan obligation transactions or other
similar securitizations.

2. Guarantee. (a) Guarantor hereby unconditionally and irrevocably guarantees to
Buyer the prompt and complete payment and performance of the Obligations by
Seller when due (whether at the stated maturity, by acceleration or otherwise),
as the case may be, and agrees to indemnify and hold harmless Buyer from any and
all claims, damages, losses, liabilities, costs and expenses that may be
incurred by or asserted or awarded against Buyer, in each case relating to or
arising out of the Obligations, as the case may be.

(b) Subject to clauses (c) and (d) below, the maximum liability of Guarantor
hereunder and under the Repurchase Documents shall in no event exceed
twenty-five percent (25%) of the then-current aggregate outstanding Repurchase
Price due and payable from Seller to Buyer under the Repurchase Agreement.

(c) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Obligations immediately shall become fully
recourse to Seller and Guarantor, jointly and severally, in the event of any of
the following:

(i) a voluntary bankruptcy or insolvency proceeding is commenced by Seller under
the Bankruptcy Code or any similar federal or state law; and

(ii) an involuntary bankruptcy or insolvency proceeding is commenced against
Seller or Guarantor in connection with which Seller, Guarantor, or any Affiliate
of any of the foregoing has or have colluded in any way with the creditors
commencing or filing such proceeding.

(d) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in subsection (b) above shall not be applicable to, and Guarantor shall be
fully liable for, any and all actual losses, costs, claims, damages or other
liabilities incurred or suffered by Buyer to the extent resulting from any of
the following:

(i) fraud or intentional misrepresentation by Seller, Guarantor or any other
Affiliate of Seller or Guarantor in connection with the execution and the
delivery of this Guarantee, the Repurchase Agreement, or any of the other
Repurchase Documents, or any certificate, report, financial statement or other
instrument or document furnished to Buyer at the time of the closing of the
Repurchase Agreement or during the term of the Repurchase Agreement;

(ii) any material breach of the separateness covenants contained in the
Repurchase Agreement; and

(iii) any material breach of any representations and warranties contained in any
Repurchase Document including but not limited to any representations and
warranties relating to Environmental Laws, or any indemnity for costs incurred
in connection with the violation of any Environmental Law, the correction of any

 

-3-



--------------------------------------------------------------------------------

environmental condition, or the removal of any Materials of Environmental
Concern, in each case in any way affecting Seller’s or any of its Affiliates’
properties or any of the Purchased Assets.

(e) Nothing herein shall be deemed to be a waiver of any right which Buyer may
have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the outstanding
obligations under the Repurchase Agreement or to require that all collateral
shall continue to secure all of the indebtedness owing to the Buyer in
accordance with the Repurchase Agreement or any other Repurchase Documents.

(f) Guarantor further agrees to pay any and all reasonable and documented
expenses (including, without limitation, all reasonable fees and disbursements
of external counsel) which may be paid or incurred by Buyer in enforcing any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guarantee. This Guarantee shall remain in full force and effect until the
Obligations are fully satisfied and paid in full, notwithstanding that from time
to time prior thereto Seller may be free from any Obligations.

(g) No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the Obligations (subject to the limitations set forth
in Section 2(b), if applicable) until the Obligations are paid in full.

(h) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of Guarantor’s liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guarantee for such purpose.

3. Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Buyer against Seller and any collateral for any Obligations
with respect to such payment; provided, that Guarantor shall not seek to enforce
any right or receive any payment by way of subrogation until all amounts due and
payable by Seller to Buyer under the Repurchase Documents or any related
documents have been paid in full; and, further provided, that such subrogation
rights shall be subordinate in all respects to all amounts owing to the Buyer
under the Repurchase Documents.

4. Amendments, etc. with Respect to the Obligations. Until the Obligations have
been fully satisfied and paid in full, Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against
Guarantor, and without notice to or further assent by Guarantor, any demand for
payment of any of the Obligations made by Buyer may be rescinded by Buyer and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or

 

-4-



--------------------------------------------------------------------------------

released by Buyer, and any Repurchase Document and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by Buyer for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released in accordance with the Repurchase Documents. Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller or any other
guarantor, and any failure by Buyer to make any such demand or to collect any
payments from Seller or any such other guarantor or any release of Seller or
such other guarantor shall not relieve Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

5. Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller or Guarantor, on the one hand, and Buyer, on the other hand, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. Guarantor waives promptness, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller or Guarantor with respect to the Obligations. This Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of any
Agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to or Knowledge of Seller or Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of Seller for the Obligations of
Guarantor under this Guarantee, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against Guarantor, Buyer may, but
shall be under no obligation, to pursue such rights and remedies that Buyer may
have against Seller or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Buyer to pursue such other rights or remedies or to collect any
payments from Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer or any Affiliate of
Buyer against Guarantor. This Guarantee shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon each
Guarantor and its respective successors and assigns thereof, and

 

-5-



--------------------------------------------------------------------------------

shall inure to the benefit of Buyer, and their respective successors and
permitted endorsees, transferees and assigns, until all the Obligations and the
obligations of Guarantor under this Guarantee shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Documents Seller may be free from any Obligations.

(b) Without limiting the generality of the foregoing, except to the extent any
of the following expressly relieves Guarantor of any of the Obligations, the
occurrence of one or more of the following shall not preclude the exercise by
Buyer of any right, remedy or power hereunder or alter or impair the liability
of the Guarantor hereunder, which shall, remain absolute, irrevocable and
unconditional:

(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, waived or renewed, or Seller shall be released from any of the
Obligations, or any of the Obligations shall be subordinated in right of payment
to any other liability of Seller;

(ii) any of the Obligations shall be accelerated or otherwise become due prior
to their stated maturity, in any case, in accordance with the terms of the
Repurchase Agreement, or any of the Obligations shall be amended, supplemented,
restated or otherwise modified in any respect, or any right under the Repurchase
Agreement shall be waived, or any other guaranty of any of the Obligations or
any security therefor shall be released, substituted or exchanged in whole or in
part or otherwise dealt with;

(iii) the occurrence of any Default or Event of Default under the Repurchase
Agreement, or the occurrence of any similar event (howsoever described) under
any agreement or instrument referred to therein;

(iv) any consolidation or amalgamation of Seller with, any merger of Seller with
or into, or any transfer by Seller of all or substantially all its assets to,
another Person, any change in the legal or beneficial ownership of ownership
interests issued by Seller, or any other change whatsoever in the objects,
capital structure, constitution or business of Seller;

(v) any delay, failure or inability of Seller or any other guarantor or obligor
in respect of any of the Obligations to perform, willful or otherwise, any
provision of the Repurchase Agreement beyond any applicable cure periods;

(vi) any action or failure to act by Buyer that adversely affects Guarantor’s
right of subrogation arising by reason of any performance by Guarantor of this
Guarantee;

(vii) any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, Seller or any other Person for any reason
whatsoever, including any suit or action in any way disaffirming, repudiating,
rejecting or otherwise calling into question any issue, matter or thing in
respect of the Repurchase Agreement;

 

-6-



--------------------------------------------------------------------------------

(viii) any lack or limitation of status or of power, incapacity or disability of
Seller or any other guarantor or obligor in respect of any of the Guaranteed
Obligations;

(ix) any change in the laws, rules or regulations of any jurisdiction, or any
present or future action or order of any Governmental Authority, amending,
varying or otherwise affecting the validity or enforceability of any of the
Guaranteed Obligations or the obligations of any other guarantor or obligor in
respect of any of the Guaranteed Obligations;

(x) any lack of validity or enforceability of the Repurchase Agreement for any
reason, including any bar by any statute of limitations or other law of recovery
on any obligation under the Repurchase Agreement, or any defense or excuse for
failure to perform on account of any event of force majeure, act of God,
casualty, impossibility, impracticability, or other defense or excuse
whatsoever;

(xi) any change in the time, manner or place of payment of, or in any other term
of, the Repurchase Agreement or any obligation thereunder, including any
amendment or waiver of or any consent to departure from the Repurchase
Agreement, in any such case, made or effected in accordance with the terms of
the Repurchase Agreement;

(xii) any action which Buyer may take or omit to take in connection with the
Repurchase Agreement, any of the obligations thereunder (or any Indebtedness
owing by Seller to Buyer); any giving or failure to give any notice; any course
of dealing of Buyer with Seller or any other Person; or any neglect, delay,
failure, or refusal to take or prosecute any action for the collection or
enforcement of the Repurchase Agreement or any obligation thereunder, to
foreclose or take or prosecute any action in connection with the Repurchase
Agreement, to bring suit against Seller or any other Person, or to file a claim
in any Insolvency Proceeding;

(xiii) any compromise or settlement of any part of the Repurchase Agreement or
obligations thereunder or any other amount claimed to be owing under the
Repurchase Agreement;

(xiv) any modification of the Repurchase Agreement, in any form whatsoever,
including any modification made after revocation hereof to any Indebtedness
incurred prior to such revocation, and including, without limitation, the
renewal, extension, adjustment, indulgence, forbearance, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon;

(xv) any impairment of the value of any interest in any Purchased Assets or
Pledged Collateral or any portion thereof, including, without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such Purchased Assets or Pledged Collateral, the release of any such Purchased
Assets or Pledged Collateral without substitution, and/or the failure to
preserve the value of, or to comply with applicable law in disposing of, any
such Purchased Assets or Pledged Collateral;

 

-7-



--------------------------------------------------------------------------------

(xvi) the failure of Buyer or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of any collateral, property or
security;

(xvii) any change, restructuring or termination of the corporate structure or
existence of Seller; or any release, substitution or addition of any other
obligor, or any Insolvency Event or Insolvency Proceeding with respect to
Seller; or

(xviii) any action or inaction of Seller or any other Person, or any change of
law or circumstances, or any other facts or events which might otherwise
constitute a defense available to, or a discharge of, Seller, or a guarantor or
surety.

(c) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

(i) Guarantor hereby unconditionally and irrevocably waives: (A) any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Guarantor’s
subrogation rights, rights to proceed against Seller, or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Seller, against any other guarantor, or against any other person or
security, (B) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Seller or
Guarantor, (C) any defense based upon the application by Seller of any Purchase
Price under the Repurchase Agreement for purposes other than the purposes
represented by Seller to Buyer or intended or understood by Buyer or Guarantor,
(D) any defense based upon Buyer’s failure to disclose to Guarantor any
information concerning Seller’s financial condition or any other circumstances
bearing on Seller’s ability to pay all sums payable under the Repurchase
Documents, (E) any defense based upon any statute or rule of law that provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal, (F) any defense based
upon Buyer’s election, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code or any successor
statute, (G) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code and (H) any right of
subrogation, any right to enforce any remedy that Guarantor may have against
Seller or any other Person liable for the Obligations and any right to
participate in, or benefit from, any security for the Repurchase Agreement or
Repurchase Documents now or hereafter held by Buyer.

(ii) Guarantor further unconditionally and irrevocably waives any and all rights
and defenses that Guarantor may have as a result of Seller’s obligations under
the Repurchase Documents being backed and/or secured by real property. Among
other things, Guarantor agrees: (1) Buyer may collect from Guarantor without
first foreclosing on any real or personal property sold by Seller under the
Repurchase Agreement and/or in

 

-8-



--------------------------------------------------------------------------------

which a security interest has been granted to Buyer pursuant to Article 11 of
the Repurchase Agreement (herein “Related Property”), (2) if Buyer forecloses on
any Related Property, then (A) the amount of Seller’s debt and Guarantor’s
obligation hereunder may be reduced only by the price for which such collateral
is sold at any foreclosure sale (whether public or private), even if the
collateral is worth more than the sale price, and (B) Buyer may collect from
Guarantor pursuant to the terms of this Guarantee even if Buyer, by foreclosing
on any Related Property, has destroyed any right Guarantor may have to collect
from Seller or its Affiliates. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because the
Obligations are secured by real property. Guarantor further waives any rights it
may have under Sections 1301 or 1371 of the Real Property Actions and
Proceedings Law of the State of New York.

(iii) Guarantor further expressly waives to the fullest extent permitted by law
any and all rights and defenses, including any rights of reimbursement,
indemnification and contribution, that might otherwise be available to Guarantor
under applicable law.

(iv) Guarantor agrees that the performance of any act or any payment that tolls
any statute of limitations applicable to the Repurchase Agreement or any
Repurchase Document shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

(v) Guarantor agrees that (A) the obligations of Guarantor under this Guarantee
are independent of the obligations of Seller or any other Person under the
Repurchase Documents, (B) a separate action or actions may be brought and
prosecuted against Guarantor to enforce this Guarantee, irrespective of whether
an action is brought against Seller or any other Person or whether Seller or any
other Person is joined in any such action, and (C) concurrent actions may be
brought hereon against Guarantor in the same action, if any, brought against
Seller or any other Person or in separate actions, as often as Buyer, in its
sole discretion, may deem advisable.

(vi) Guarantor is presently informed of the financial condition of Seller and of
all other circumstances which diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Guarantor hereby covenants that it
will make its own investigation and will continue to keep itself informed about
Seller’s financial condition, the status of other guarantors, if any, of
circumstances which bear upon the risk of nonpayment and that it will continue
to rely upon sources other than Buyer for such information and will not rely
upon Buyer or any Affiliate of Buyer for any such information. Absent a written
request for such information by Guarantor to Buyer, Guarantor hereby waives the
right, if any, to require Buyer to disclose to Guarantor any information which
Buyer may now or hereafter acquire concerning such condition or circumstances
including, but not limited to, the release of or revocation by any other
guarantor.

(vii) Guarantor has independently reviewed the Repurchase Documents and related
agreements and has made an independent determination as to the validity and

 

-9-



--------------------------------------------------------------------------------

enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any liens or security interests of any
kind or nature granted by Seller or any other guarantor to Buyer or any
Affiliate of Buyer, now or at any time and from time to time in the future.

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of Seller’s property, or otherwise, all as though
such payments had not been made.

7. Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.

8. Representations and Warranties. Guarantor represents and warrants that:

(a) Guarantor has the legal capacity and the legal right to execute and deliver
this Guarantee and to perform Guarantor’s obligations hereunder;

(b) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;

(c) this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

(d) the execution, delivery and performance of this Guarantee will not violate
any law, treaty, rule or regulation or determination of an arbitrator, a court
or other governmental authority, applicable to or binding upon Guarantor or any
of its property or to which Guarantor or any of its property is subject
(“Requirement of Law”), or any provision of any security issued by Guarantor or
of any agreement, instrument or other undertaking to which Guarantor is a party
or by which it or any of its property is bound (“Contractual Obligation”), and
will not result in or require the creation or imposition of any lien on any of
the properties or revenues of Guarantor pursuant to any Requirement of Law or
Contractual Obligation of Guarantor;

(e) except as disclosed in writing to Buyer prior to the Closing Date, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to Guarantor’s Knowledge, threatened by or
against Guarantor or against any of Guarantor’s properties or revenues with
respect to this Guarantee or any of the transactions contemplated hereby, which
litigation, investigation or proceeding could be reasonably likely to have a
material adverse effect on Guarantor;

 

-10-



--------------------------------------------------------------------------------

(f) except as disclosed in writing to Buyer prior to the date hereof, Guarantor
has filed or caused to be filed all tax returns which, to the Knowledge of
Guarantor, are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against him or any of
Guarantor’s property and all other taxes, fees or other charges imposed on him
or any of Guarantor’s property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings); no tax lien has been filed, and, to the Knowledge of
Guarantor, no claim is being asserted, with respect to any such tax, fee or
other charge; and

(g) as of the date hereof, the financial covenant set forth in paragraph 9(d)
below is identical to the corresponding financial covenant for Indebtedness set
forth in the guarantee agreements entered into by Guarantor in favor of each of
JPMorgan Chase Bank, National Association, Bank of America, N.A. and Citibank,
N.A. pursuant to the master repurchase facilities entered into with such parties
by Parlex I Finance, LLC, Parlex 2 Finance, LLC, Parlex 4 Finance, LLC and
Parlex 4 UK Finance, LLC, as applicable.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.

9. Covenants. Guarantor shall maintain the following covenants at all times
following the Closing Date until the Obligations have been paid in full:

(a) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Guarantor’s EBITDA
during the previous four (4) fiscal quarters to (ii) Guarantor’s Fixed Charges
during the same such previous four (4) fiscal quarters shall not be less than
1.40 to 1.00 as determined as soon as practicable after the end of each fiscal
quarter, but in no event later than forty-five (45) days after the last day of
the applicable fiscal quarter.

(b) Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth shall not fall
below the sum of (i) Seven Hundred Seventeen Million One Hundred Ten Thousand
Five Hundred Ninety Four and 29/100 Dollars ($717,110,594.29) plus
(ii) seventy-five percent (75%) of the net cash proceeds of any equity issuance
by Guarantor that occurs on or after the Closing Date.

(c) Minimum Cash Liquidity. Guarantor’s Cash Liquidity shall not fall below the
greater of (i) Ten Million Dollars ($10,000,000) and (ii) five percent (5%) of
Guarantor’s Recourse Indebtedness.

(d) Maximum Indebtedness. The ratio, expressed as a percentage, the numerator of
which shall equal Guarantor’s and its Subsidiaries’ Indebtedness and the
denominator of which shall equal Guarantor’s and its Subsidiaries Total Assets,
shall not be greater than eighty-three and one-third percent (83.3333%).

 

-11-



--------------------------------------------------------------------------------

10. Set-off.

(a) In addition to any rights now or hereafter granted under the Repurchase
Documents, Requirements of Law or otherwise, Guarantor hereby grants to Buyer,
to secure repayment of the Obligations, a right of set off upon any and all of
the following: monies, securities, collateral or other property of Guarantor and
any proceeds from the foregoing, now or hereafter held or received by Buyer or
any Affiliate of Buyer, for the account of Guarantor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general, specified, special, time, demand, provisional or final)
and credits, claims or Indebtedness of Guarantor at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Guarantor and to set-off
against any Obligations or Indebtedness owed by Guarantor and any Indebtedness
owed by Buyer or any Affiliate of Buyer to Guarantor, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, whether or not
arising under the Repurchase Documents and irrespective of the currency, place
of payment or booking office of the amount or obligation and in each case at any
time held or owing by Buyer or any Affiliate of Buyer to or for the credit of
Guarantor, without prejudice to Buyer’s right to recover any deficiency. Each of
Buyer and each Affiliate of Buyer is hereby authorized upon any amount becoming
due and payable by Guarantor to Buyer under the Repurchase Documents, the
Obligations or otherwise or upon the occurrence of and, unless the Accelerated
Repurchase Date has occurred, the continuance of, an Event of Default, without
notice to Guarantor, any such notice being expressly waived by Guarantor to the
extent permitted by any Requirements of Law, to set-off, appropriate, apply and
enforce such right of set-off against any and all items hereinabove referred to
against any amounts owing to Buyer by Guarantor under the Repurchase Documents
and the Obligations, irrespective of whether Buyer or any Affiliate of Buyer
shall have made any demand under the Repurchase Documents and regardless of any
other collateral securing such amounts, and in all cases without waiver or
prejudice of Buyer’s rights to recover a deficiency. Guarantor shall be deemed
directly indebted to Buyer in the full amount of all amounts owing to Buyer by
Guarantor under the Repurchase Documents and the Obligations, and Buyer shall be
entitled to exercise the rights of set-off provided for above. ANY AND ALL
RIGHTS TO REQUIRE BUYER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO THE
PURCHASED ASSETS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE
FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY GUARANTOR.

(b) Buyer shall promptly notify Guarantor after any such set-off and application
made by Buyer or any of its Affiliates, provided that the failure to give such
notice shall not affect the validity of such set-off and application. If an
amount or obligation is unascertained, Buyer may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other party when the amount or obligation is ascertained.
Nothing in this Section 10 shall be effective to create a charge or other
security interest. This Section 10 shall be without prejudice and in addition to
any right of set-off, combination of accounts, Lien or other rights to which any
party is at any time otherwise entitled.

 

-12-



--------------------------------------------------------------------------------

(c) Guarantor hereby waives any right of setoff it has or may have or to which
it may be or become entitled under the Repurchase Documents or otherwise against
Buyer or any Affiliate of Buyer, or their respective assets or properties.

11. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

13. No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to paragraph 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

14. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, provided that, subject to any limitations set forth in the Repurchase
Agreement, any provision of this Guarantee may be waived by Buyer in a letter or
agreement executed by Buyer or by facsimile or e-mail transmission from Buyer.
This Guarantee shall be binding upon the heirs, personal representatives,
successors and assigns of Guarantor and shall inure to the benefit of Buyer, and
its respective successors and assigns. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS.

15. Notices. Notices by Buyer to Guarantor may be given in writing and sent
prepaid by hand delivery, by certified or registered mail, by expedited
commercial or postal delivery service, or by facsimile or email at the address
or transmission number set forth under Guarantor’s signature below or such other
address as Guarantor shall specify from time to time in a notice to Buyer
(provided that (i) if Buyer delivers a notice by facsimile, Buyer also receives
a confirmation of delivery by telephone on the same Business Day, and (ii) if
Buyer delivers a notice by e-mail, Buyer receives a return receipt noting that
the email has been opened by the recipient). Should Buyer fail to receive the
required delivery confirmation on a timely basis, the

 

-13-



--------------------------------------------------------------------------------

related notice shall not be legally effective until either (i) Buyer
successfully confirms the receipt thereof by telephone or (ii) Buyer
successfully delivers the related notice by hand delivery, by certified or
registered mail or by expedited commercial or postal delivery service in
accordance with the immediately preceding sentence. Any of the foregoing
communications shall be effective when delivered, if such delivery occurs on a
Business Day; otherwise, each such communication shall be effective on the first
Business Day following the date of such delivery. Notices to Buyer by Guarantor
may be given in the manner set forth in the Repurchase Agreement.

16. SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND BUYER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(A) SUBMITS FOR GUARANTOR AND GUARANTOR’S PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE AND THE OTHER REPURCHASE DOCUMENTS TO
WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT
GUARANTOR’S ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER
ADDRESS OF WHICH THE BUYER SHALL HAVE BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

17. Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer or any Buyer relative to the subject matter hereof not
reflected herein.

 

-14-



--------------------------------------------------------------------------------

18. Acknowledgments. Guarantor hereby acknowledges that:

(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the related documents;

(b) Buyer has no fiduciary relationship to Guarantor, and the relationship
between Buyer and Guarantor is solely that of surety and creditor; and

(c) no joint venture exists between or among any of Buyer, Guarantor and Seller.

19. WAIVERS OF JURY TRIAL. EACH OF GUARANTOR AND BUYER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR
THEREIN.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer

Address for Notices:

345 Park Avenue

New York, New York 10154

Attention: Douglas Armer

Email: BXMTWellsRepo@blackstone.com

Telephone: (212) 583-5000

With a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: David C. Djaha

Email: david.djaha@ropesgray.com

Telephone: (212) 841-0489